Order                                                                                        Michigan Supreme Court
                                                                                                   Lansing, Michigan

  August 6, 2009                                                                                                 Marilyn Kelly,
                                                                                                                    Chief Justice

  138240                                                                                               Michael F. Cavanagh
                                                                                                       Elizabeth A. Weaver
                                                                                                        Maura D. Corrigan
                                                                                                       Robert P. Young, Jr.
                                                                                                       Stephen J. Markman
  PEOPLE OF THE STATE OF MICHIGAN,                                                                     Diane M. Hathaway,
            Plaintiff-Appellee,                                                                                          Justices


  v                                                                 SC: 138240
                                                                    COA: 287407
                                                                    Kent CC: 85-037490-FC
  ALBERT ELMER CLARK,
           Defendant-Appellant.

  _________________________________________/

          On order of the Court, the application for leave to appeal the January 6, 2009 order
  of the Court of Appeals is considered, and it is DENIED, because the defendant has
  failed to meet the burden of establishing entitlement to relief under MCR 6.508(D).




                           I, Corbin R. Davis, Clerk of the Michigan Supreme Court, certify that the
                     foregoing is a true and complete copy of the order entered at the direction of the Court.
                           August 6, 2009                      _________________________________________
           p0720                                                               Clerk